. Case 4:20-cv-01496 Document 1 Filed on 04/27/20 in TXSD Page 1 of 12

“a

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

1 Ss rt
UNITED STATES DISTRICT COURT (uiited Sates Co a
for the | . FILED
District of APR 2 ‘7 2020
Division David J. Bradley, Clerk of Court

Case No.

 

daar Reen| ES TkLO OFAC S O (to be filled in by the Clerk’s Office)
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.

Uf the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

page with the full list of names.)

~V~

State oF TOCS

. Defendant(s)
‘(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

 

Nowe Nee ee ee eee ee” ee ee” ee” ee” ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

.. Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should of contain: an individual’s full social

'* security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
‘birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 11
i, Case 4:20-cv-01496 Document1 Filed on 04/27/20 in TXSD Page 2 of 12

r

‘Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

TL The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Guan Roecles, spur amaxciae

All other names by which

you have been known:

ID Number. \ [ / \ 4s (Ue Oo Ad~

 

 

 

 

 

Current Institution h / }
Address , \a00. Rokee ST Harris Coucty dail
Hoostan ae +IGOQ.
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (ifknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name G REO fF Wat

 

 

 

Job or Title (if known) Bayer nor.
Shield Number Ni /Pe
Employer

 

Address Acvarnar.
N/A

 

Citv . State Zip Code
[_] Individual capacity [X{ Official capacity

Defendant No. 2

Name

 

Job or Title (if known)
Shield Number
Employer |
Address

 

 

 

 

 

Citv State Zip Code
[| Individual capacity  [_] Official capacity

Page 2 of 11
Case 4:20-cv-01496 Document 1 Filed on 04/27/20 in TXSD Page 3 of 12°

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

Defendant No. 3

Name

 

Job or Title (ifknown)

 

Shield Number

 

Employer

 

Address

 

 

City State - Zip Code
(_] Individual capacity  [_] Official capacity

Defendant No. 4

| Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[_] Individual capacity [_] Official capacity

I. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):

[_] Federal officials (a Bivens claim)
ps State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Texas conmstitotion arc The temas disaster Act.

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials? aire Qn aOmendmen

Page 3 of Il
'
’

Case 4:20-cv-01496 Document1 Filed on 04/27/20 in TXSD Page 4 of 12

“Pro Se 14. (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed. \ folocd On ‘on TOAS Coretthrtor

and “Ane Texas Disostead Act.

 

Til. Prisoner Status

_ Indicate whether you are a prisoner or other confined person as follows (check all that apply):

O

CL]
O
LJ
L]
la

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

Other (explain) Hare Q Nesianvey “hon “are

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

B.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

Tend the mont oF Mares ancl April the

CORONA VIRLS Candam IC ARCSE,

If the events giving rise to your claim arose in an institution, describe where and when they arose.

dnd Ake months oF Marea anc: Apel 4€ Coren

VIRBYS Randamic hOE. QMAIG “TL Woes Wraecenated

1H ARE Baris County

Cs

 

Page 4 of 11
Case 4:20-cv-01496 Document 1. Filed on 04/27/20.in TXSD Page 5 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

oF What date and approximate time did the events giving rise to your ye occur?

Trad the masts oF Maran anol’ Alprit

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?) TEXAS Co ett \
Gnd the teas Disaste® Act. Was vidos \ ‘yen
BoVERNOR (Greg Adloct+)'S feaetiitem ATTEN SANG
O DORSE VERSION OF a Systen 4hats oNdnstietonal

 
   

 

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

DepOrss ior)
Emotion | distress
AMINETY

Meal ‘aropisy
Pazar tech

 

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. are co _
TD Fectettncek ak0.000 Wold, BS laa. Feasible

TWelud Nn) Q additonal aK cco Ya lest WUODES

 

 

Page 5 of 11
Case 4:20-cv-01496 Document 1. Filed on 04/27/20 in TXSD Page 6 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

VIL

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

‘in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”

Administrative remedies are also known as grievance procedures. ‘Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Kl yes

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the

events giving rise to your claim(s). Haris Courmtyy aq \

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance

procedure?

[|] Yes

{ro

[-] Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[] Yes

No

[_] Do not know

If yes, which claim(s)?

N/P

 

Page 6 of I1
Case 4:20-cv-01496 Document 1 Filed on 04/27/20 in TXSD Page 7 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[] Yes

Jae

If no, did you file a grievance about the events described in this complaint at any 0 other jail, prison, or
other correctional facility?

[] Yes
Jaro

E, If you did file a grievance:

1. Where did you file the grievance?

NAY

2. What did you claim in your grievance?

V/A;

3. What was the result, if any?

N/A

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not; explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

N/A-

Page 7.of 11
Case 4:20-cv-01496 Document 1 Filed on 04/27/20 in TXSD Page 8 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

FE. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here: _ =
RBemunl LT amrot File a griquance against
The Mote Geo tins TEnstitontion ,

 

2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

\/Ae

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIII. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[] Yes

Dee

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

Page 8 of 11
Case 4:20-cv-01496 Document1 Filed on 04/27/20 in TXSD Page 9 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[] Yes

yer

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below: (ff there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[ ] Yes
[ ]No

If no, give the approximate date of disposition..

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment? hw Q

Page 9 of 11
Case 4:20-cv-01496 Document 1 Filed on 04/27/20 in TXSD Page 10 of 12

.

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[] Yes
x No

Dz If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (df there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

|. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?
[] Yes
[_] No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
Case 4:20-cv-01496 Document 1 Filed on 04/27/20 in TXSD Page 11 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: “Lp. LQ
Signature of Plaintiff a JILALSO LY Loon ter (tA_-7
Printed Name of Plaintiff JH \\q A Resc\lES
Prison Identification # OIA Nal S
Prison Address ACD . Raker. SW
: ouster) TAL 44002.

City State Zip Code

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page 11 of 11
Case 4:20-cV-01496 Document 1 Filed on 04/27/20 in TXSD Page 12 of 12

iERIMPUE US. POSTAGE) Prmney Bowes
ret aa

 

HARRIS COUNTY SHERJFE’S OFFICE JAIL aE pm mes
Name; 2SOOM 13 BArea - United States Courts EArt Gy ——
SPN: (YA A HIG A CS Cell: 23 pI | Southern District of Texas Lh, iS efit ZIP Wee $ 000.80

 

 

  

E 0000368784 APR 24. 2020.

 

Sreet [tt AO OK. RT EED

HOUSTON, TEXAS 77002 @ APR 2 7 2020

aramark » David, Bay, lt Gun
Ver
raked States Di

ky of Court

IGENT Couthiern Dig ict OF Tex06
INDIGEN! Wek oeRco BOLbIOlO

LoosrON X77]

ROE |

~ a
